Title: To James Madison from John Dodd, 19 July 1802 (Abstract)
From: Dodd, John
To: Madison, James


19 July 1802, Hartford. Acknowledges JM’s letter of 6 July [not found] informing him of his appointment as one of the commissioners of bankruptcy for the district of Connecticut, “but as I had no previous knowledge of any Such thing being about to take place, and having made arangements of a different kind; duty to my self and in my opinion to the Public require me to decline accepting the appointment.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Dodd”). 1 p.; docketed by Brent.


